Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA EDGAR & email August 8, 2011 Alison White Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re: Lincoln New York Account N for Variable Annuities Lincoln Life & Annuity Company of New York File No. 333-175691 Dear Ms. White: This letter is in response to your comments of August 8, 2011. 1.Comment: The overview chart referenced in “Summary of Common Questions” and “Living Benefit Riders” sections was not filed on EDGAR. Response:The chart is included in this correspondence filing. 2.Comment: The SAI was not included in the most recent EDGAR filing. Please be sure the Interest Adjustment section has been removed, and file the revised SAI on EDGAR. Response: The revised SAI is included in this correspondence filing. 3.Comment: Additional Services – Dollar Cost Averaging: Remove the disclosure relating to the charge for this service. In the alternative, add the charge to the Expense Table. Response: The language relating to the charge has been removed. The revised page is included in this correspondence filing. Please call me at 260-455-3917 with further comments and questions. Sincerely, Mary Jo Ardington Associate General Counsel Surrenders and Withdrawals Before the Annuity Commencement Date, we will allow the surrender of the contract or a withdrawal of the contract value upon your written request on an approved Lincoln distribution request form (available from the Servicing Office), subject to the rules discussed below. Surrender or withdrawal rights after the Annuity Commencement Date depend on the annuity payout option selected. The amount available upon surrender/withdrawal is the contract value less any applicable charges, fees, and taxes at the end of the valuation period during which the written request for surrender/withdrawal is received in good order at the Servicing Office. If we receive a surrender or withdrawal request in good order at or after 4:00 p.m., New York time, we will process the request using the accumulation unit value computed on the next valuation date. The minimum amount which can be withdrawn is $300. Unless a request for withdrawal specifies otherwise, withdrawals will be made from all subaccounts within the VAA and from the fixed account in the same proportion that the amount of withdrawal bears to the total contract value. See Fixed Side of the Contract.
